Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zachary Higbee on 8/26/2022.

The application has been amended as follows: 
Claims 1-14 are allowed.
The claims have been amended as follows:
1.	(Currently Amended) A device for deploying a deployable element for a weapon system,
 comprises a support piece, in that the deployable element is rotatably mounted on said support piece and is connected by means of at least one elastic element to said support piece, in that said deployable element comprises at least one pin, said pin being able to move along a curved guide of the support piece and to adopt one or the other of two stable positions respectively in two housings provided in the support piece, these stable positions respectively corresponding to a stowed position and a deployed position of the deployable element, and in that at least said guide and said elastic element are configured to generate an automatic deployment of the deployable element to said deployed position as soon as the deployable element is subjected to a rotation, from the stowed position to the deployed position, the angle of which is greater than or equal to  unlocking angle.

2.	(Currently Amended) The device according to claim 1,
, to generate the automatic deployment, said guide and said elastic element are configured so that the force of the deployable element on the support piece, generated by the elastic element, is located outside a friction cone created at the point of contact between the deployable element and the support piece.

3.	(Currently Amended) The device according to claim 2,
, to generate the automatic deployment, at least said guide and said elastic element are configured so that the following inequation is satisfied:
N.β<α
inequation in which:
- β is the angular value of the friction cone with respect to its generatrix;
- α is the angle between said force of the deployable element on the support piece, generated by the elastic element, and the generatrix of said friction cone; and
- N is a safety coefficient, greater than 1.

4.	(Currently Amended) The device according to claim 1,
the deployable element comprises two pins arranged on either side of said deployable element, in that the support piece comprises two curved guides, and in that each of said pins is able to move along one of said curved guides of the support piece.

5.	(Currently Amended) The device according to claim 1,
 the curved guide or the curved guides have a shape in the form of a circular arc between said housings.

6.	(Currently Amended) The device according to claim 1,
 said deployable element is provided with at least one oblong slot, in which is mounted a peg fixed to the support piece, to allow the rotation of the deployable element on said support piece.

7.	(Currently Amended) The device according to claim 6,
 said deployable element is provided with two oblong slots, in each of which is mounted each time a peg fixed to the support piece.

8.	(Currently Amended) The device according to claim 6,
 the support piece is provided with spring blades at the peg or the pegs.

9.	(Currently Amended) The device according to claim 1, 
 said deployable element comprises a bevel between an end of the oblong slot and an edge of said deployable element.

10.	(Currently Amended) The device according to claim 1,
 said pin is a projecting element whose peripheral edge comprises a substantially semi-circular section.

11.	(Currently Amended) The device according to claim 1,
 said deployable element corresponds to one of the following elements: a gripping element, a stop, an aiming system. 

12.	(Currently Amended) A weapon system,
 comprises at least one deployable element and at least one device for deploying said deployable element, according to claim 1.

13.	(Currently Amended) The weapon system according to claim 12,
 corresponds to one of the following: a missile launcher, a rocket launcher.

14.	(Currently Amended) The weapon system according to claim 12,
 said deployable element corresponds to one of the following elements of the weapon system: a gripping element, a stop, an aiming system.

The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the recited limitations of the claimed invention including, but not limited to: a weapon handle that with a pin, curved guide, and elastic element that all operate together as recited in claim 1.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL D DAVID/               Primary Examiner, Art Unit 3641